PER CURIAM.
On the 12th of April, 1886, the firm of Phyfe & Campbell made two promissory notes to the order of William Campbell, who indorsed the same. These notes, on their face, expressed that they were what are commonly termed “stock notes,” having certain bonds deposited therewith as collateral security. After the notes were made and delivered, and without the consent of William Campbell, the bonds were stamped on their face as subordinate to a junior lien on the land, upon which there was a mortgage to secure such collateral bonds.
The law of this case was settled upon the former appeal, which is reported in 63 Hun, 229, 17 N. Y. Supp. 737. Upon the new trial, counsel was asked to state wherein the proof differed from that appearing before this court upon the former appeal; and he thereupon stated that the certificates were not before the general term, and there may have been other testimony. These certificates were certificates that the notes themselves were bona fide notes, and that there was no defense to the same. But these certificates did not change the rule of law to be applied, becáuse no question was made as to the validity of the notes, the question being as to whether the indorser of the valid notes was not discharged by the action of the holder thereof in impairing the collateral security. Upon this appeal, what other testimony there may be in the case has not been pointed out by the appellant; and upon examination we do not see that there is any testimony which would present any different question from that disposed of on the former appeal, and which would not make the decision then reached controlling. Though some of the exceptions to rulings upon questions of evidence might be good, no advantage therefrom could be derived by the appellant, for the reason that there was sufficient competent evidence to raise one point involved, and which was controlling upon the trial judge, and justified his dismissal of the complaint. The judgment appealed from should therefore be affirmed, with costs.